A.L. Ramsey and A.T. Smith were, by information filed in the district court of Washington county on January 9, 1918, charged with Sabbath breaking by conducting a moving picture show on Sunday. The defendants filed a demurrer to said information, on the ground that the allegations in such information did not state a public offense against the laws of the state of Oklahoma. This demurrer was by the court sustained, and the state appeals. The question here involved is identical to that in the case of State v. Clint Smith, 19 Okla. Cr. 184, 198 P. 879, and for the reasons stated therein the ruling of the trial court, sustaining defendant's demurrer, is affirmed.
DOYLE, P.J., concurs.
MATSON, J., disqualified, and not participating.